EXHIBIT 10-24

FORM OF MORTGAGE






______________________________________________________________________________                                


Prepared by, recording requested by, and after recording, please return to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attn: Elaine Cronin


______________________________________________________________________________
MORTGAGE
made by
______________________________,
Mortgagor


to
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Mortgagee
______________________________________________________________________________


Dated as of September 25, 2015
Location: _____________________
County of _____________________


THIS MORTGAGE SECURES FUTURE ADVANCES.




--------------------------------------------------------------------------------

EXHIBIT 10-24





MORTGAGE
THIS MORTGAGE, dated as of September 25, 2015 is made by _____________________,
a ___________________ (“Mortgagor”), whose address is c/o Gannett Co., Inc.,
7950 Jones Branch Drive, McLean, VA 22107, to JPMORGAN CHASE BANK, N.A., as
Administrative Agent (in such capacity, “Mortgagee”), whose address is 500
Stanton Christiana Road, Ops 2, Newark, DE 19713. References to this “Mortgage”
shall mean this instrument and any and all renewals, modifications, amendments,
supplements, extensions, consolidations, substitutions, spreaders and
replacements of this instrument.
Background
A.    Gannett Co., Inc., a Delaware corporation (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent and PNC Bank, N.A. and U.S. Bank National
Association, as Co-Syndication Agents, and the other Lenders party thereto
(collectively, the “Lenders”) are parties to that certain Credit Agreement,
dated as of June 29, 2015 (as amended, supplemented, restated, replaced,
substituted or otherwise modified from time to time, the “Credit Agreement”).
B.    The Mortgagor, affiliates of the Mortgagor and Mortgagee have entered into
a Security Agreement dated as of June 29, 2015 (as amended, supplemented,
restated, replaced, substituted or otherwise modified from time to time, the
“Security Agreement”) pursuant to which Mortgagor and affiliates of Mortgagor
have granted liens in favor of Mortgagee on the assets of such parties.
C.    The Credit Agreement requires the Mortgagor to deliver a duly executed
copy of this Mortgage.
D.    Mortgagor is the owner of the fee simple estate in the parcel(s) of real
property described on Schedule A attached hereto (the “Land”), and owns all of
the buildings, improvements, structures, and fixtures now located on the Land
(the “Improvements”; the Land and the Improvements being collectively referred
to as the “Real Estate”).
NOW, THEREFORE, in consideration of the premises and for other valuable
consideration, the receipt and sufficiency of which the parties hereto hereby
acknowledge, Mortgagor hereby agrees with the Mortgagee, for the ratable benefit
of the Secured Parties, as follows:


Granting Clauses
    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Mortgagor agrees that to secure the prompt and complete
payment and performance in full when due (whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise, including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code) of all of
Mortgagor’s Guarantor Obligations (collectively, the “Secured Obligations”);
MORTGAGOR HEREBY GRANTS TO MORTGAGEE, FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES, A LIEN UPON AND A SECURITY INTEREST IN, AND HEREBY MORTGAGES AND
WARRANTS, GRANTS, ASSIGNS, TRANSFERS AND SETS OVER TO MORTGAGEE, FOR THE BENEFIT
OF THE SECURED PARTIES AND WITH ALL POWERS OF SALE AND OTHER STATUTORY RIGHTS
AND COVENANTS IN THE STATE IN WHICH THE REAL ESTATE IS LOCATED:
(a)    the Real Estate or any part thereof;
(b)    all easements, rights of way, licenses, operating agreements, abutting
strips and gores of land, streets, ways, alleys, passages, sewer rights, waters,
water courses, water and flowage rights, development rights, air rights, mineral
and soil rights, plants, standing and fallen timber, and all estates, rights,
titles, interests, privileges, licenses, tenements, hereditaments and
appurtenances belonging, relating or appertaining to the Real Estate, and any
reversions, remainders, rents, issues, profits and revenue thereof and all land
lying in the bed of any street, road or avenue, in front of or adjoining the
Real Estate to the center line thereof;
(c)    all of the fixtures, chattels, business machines, machinery, apparatus,
equipment, furnishings, fittings, appliances and articles of personal property
of every kind and nature whatsoever, and all appurtenances and additions thereto
and substitutions or replacements thereof (together with, in each case,
attachments, components, parts and




--------------------------------------------------------------------------------

EXHIBIT 10-24

accessories) attached to, or contained in or used or usable in any way in
connection with any operation or letting of the Real Estate, including but
without limiting the generality of the foregoing, all screens, awnings, shades,
blinds, curtains, draperies, artwork, carpets, rugs, storm doors and windows,
furniture and furnishings, heating, electrical, and mechanical equipment,
lighting, switchboards, plumbing, ventilating, air conditioning and air-cooling
apparatus, refrigerating, and incinerating equipment, escalators, elevators,
loading and unloading equipment and systems, stoves, ranges, laundry equipment,
cleaning systems (including window cleaning apparatus), telephones,
communication systems (including satellite dishes and antennae), televisions,
computers, sprinkler systems and other fire prevention and extinguishing
apparatus and materials, security systems, motors, engines, machinery, pipes,
pumps, tanks, conduits, appliances, fittings and fixtures of every kind and
description (all of the foregoing in this paragraph (c) being referred to as the
“Equipment”);
(d)    all substitutes and replacements of, and all additions and improvements
to, the Real Estate and the Equipment, subsequently acquired by or released to
Mortgagor or constructed, assembled or placed by Mortgagor on the Real Estate,
immediately upon such acquisition, release, construction, assembling or
placement, including, without limitation, any and all building materials whether
stored at the Real Estate or offsite, and, in each such case, without any
further deed, conveyance, assignment or other act by Mortgagor;
(e)    all leases, subleases, underlettings, concession agreements, management
agreements, licenses and other agreements relating to the use or occupancy of
the Real Estate or the Equipment or any part thereof, now existing or
subsequently entered into by Mortgagor and whether written or oral and all
guarantees of any of the foregoing (collectively, as any of the foregoing may be
amended, restated, extended, renewed or modified from time to time, the
“Leases”), and all rights of Mortgagor in respect of cash and securities
deposited thereunder and the right to receive and collect the revenues, income,
rents, issues and profits thereof, together with all other rents, royalties,
issues, profits, revenue, income and other benefits arising from the use and
enjoyment of the Mortgaged Property (as defined below) (collectively, the
“Rents”);
(f)    all unearned premiums under insurance policies relating to the Real
Estate or Equipment and all proceeds of any such insurance policies (including
title insurance policies) including the right to collect and receive such
proceeds, subject to the provisions relating to insurance generally set forth
below; and all awards and other compensation, including the interest payable
thereon and the right to collect and receive the same, made to the present or
any subsequent owner of the Real Estate or Equipment for the taking by eminent
domain, condemnation or otherwise, of all or any part of the Real Estate or any
easement or other right therein;
(g)    to the extent not prohibited under the applicable contract, consent,
license or other item unless the appropriate consent has been obtained, (i) all
contracts from time to time executed by Mortgagor or any manager or agent on its
behalf relating to the ownership, construction, maintenance, repair, operation,
occupancy, sale or financing of the Real Estate or Equipment or any part thereof
and all agreements and options relating to the purchase or lease of any portion
of the Real Estate or any property which is adjacent or peripheral to the Real
Estate, together with the right to exercise such options and all leases of
Equipment, (ii) all consents, licenses, building permits, certificates of
occupancy and other governmental approvals relating to construction, completion,
occupancy, use or operation of the Real Estate or any part thereof, and (iii)
all drawings, plans, specifications and similar or related items relating to the
Real Estate; and
(h)    all proceeds, both cash and noncash, of the foregoing;
All of the foregoing property and rights and interests now owned or held or
subsequently acquired by Mortgagor and described in the foregoing clauses (a)
through (c) are collectively referred to as the “Premises”, and those described
in the foregoing clauses (a) through (h) are collectively referred to as the
“Mortgaged Property.”
TO HAVE AND TO HOLD the Mortgaged Property and the rights and privileges hereby
mortgaged unto Mortgagee, its successors and assigns for the uses and purposes
set forth, until the Secured Obligations are fully paid and performed.
This Mortgage covers present and future advances and re-advances, in the
aggregate amount of the Secured Obligations, made by the Secured Parties for the
benefit of Mortgagor, and the lien of such future advances and re-advances shall
relate back to the date of this Mortgage.








--------------------------------------------------------------------------------

EXHIBIT 10-24

Terms and Conditions
Mortgagor further represents, warrants, covenants and agrees with Mortgagee and
the Secured Parties as follows:
1.    Defined Terms. Capitalized terms used herein (including in the
"Background" and "Granting Clauses" sections above) and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement or the
Security Agreement, as applicable. References in this Mortgage to the “Default
Rate” shall mean the interest rate applicable pursuant to Section 2.10(d)(ii) of
the Credit Agreement.
2.    Warranty of Title. Mortgagor warrants that it has record title in fee
simple to the Real Estate, and good title to the rest of the Mortgaged Property,
subject only to the matters that are set forth in Schedule B of the title
insurance policy being issued to Mortgagee to insure the lien of this Mortgage
and any other Lien or encumbrance as permitted by the Credit Agreement (the
“Permitted Exceptions”). Mortgagor shall warrant, defend and preserve such title
and the lien of this Mortgage against all claims of all persons and entities
(not including the holders of the Permitted Exceptions). Mortgagor represents
and warrants that it has the right to mortgage the Mortgaged Property.
3.    Payment of Secured Obligations. Mortgagor shall pay and perform the
Secured Obligations at the times and places and in the manner specified in the
Loan Documents.
4.    Requirements. Mortgagor shall comply with all covenants, restrictions and
conditions now or later of record which may be applicable to any of the
Mortgaged Property, or to the use, manner of use, occupancy, possession,
operation, maintenance, alteration, repair or reconstruction of any of the
Mortgaged Property, except where a failure to do so could not reasonably be
expected to have a material adverse effect (considered both individually and
together with other such failures) on (i) the current business, operations or
condition (financial or otherwise) of the Mortgagor, (ii) the current use of the
Mortgaged Property or (iii) the value of the Mortgaged Property (assuming its
current use).
5.    Payment of Taxes and Other Impositions. (a) Prior to the date on which any
fine, penalty, interest or cost may be added thereto or imposed, Mortgagor shall
pay and discharge all taxes, charges and assessments of every kind and nature,
all charges for any easement or agreement maintained for the benefit of any of
the Real Estate, all general and special assessments, levies, permits,
inspection and license fees, all water and sewer rents and charges, vault taxes
and all other public charges even if unforeseen or extraordinary, imposed upon
or assessed against or which may become a lien on any of the Real Estate, or
arising in respect of the occupancy, use or possession thereof, together with
any penalties or interest on any of the foregoing (all of the foregoing are
collectively referred to herein as the “Impositions”), except where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) the Mortgagor has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, or (iii) except as otherwise
permitted by the Credit Agreement. Upon written request by Mortgagee, Mortgagor
shall deliver to Mortgagee evidence reasonably acceptable to Mortgagee showing
the payment of any such Imposition. If by law any Imposition, at Mortgagor’s
option, may be paid in installments (whether or not interest shall accrue on the
unpaid balance of such Imposition), Mortgagor may elect to pay such Imposition
in such installments and shall be responsible for the payment of such
installments with interest, if any.
(b)    Mortgagee may pay any Imposition after the date such Imposition shall
have become delinquent, and add to the Secured Obligations the amount so paid,
together with interest from the time of payment at the Default Rate. Any sums
paid by Mortgagee in discharge of any Impositions shall be (i) a lien on the
Premises secured hereby prior to any right or title to, interest in, or claim
upon the Premises subordinate to the lien of this Mortgage, and (ii) payable on
demand by Mortgagor to Mortgagee together with interest at the Default Rate as
set forth above.
6.    Insurance. (a) Mortgagor shall maintain, with financially sound and
reputable companies, insurance policies (i) insuring the Real Estate against
loss by fire, explosion, theft and such other casualties in amounts not less
than the usual amounts insured for in the same general area by companies engaged
in the same or similar business, and (ii) insuring Mortgagor, the Mortgagee and
the other Secured Parties against liability for personal injury and property
damage relating to such Real Estate, such policies to be in such form and
amounts and having such coverage as may be reasonably satisfactory to the
Mortgagee. All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least thirty (30) days after receipt by the Mortgagee of written notice
thereof, (ii) name the Mortgagee as an additional insured party or loss payee,
or (iii) include deductibles consistent with past practice or consistent with
industry practice.
(b)    If any portion of the Premises is located in an area identified as a
special flood hazard area by the Federal Emergency Management Agency or other
applicable agency, Mortgagor shall maintain or cause to be maintained, flood
insurance in an amount equal to the lesser of: (i) the minimum amount required,
under the terms of the coverage, to compensate for any damage or loss on a
replacement basis (or the unpaid balance of the debt if replacement cost
coverage is not available for




--------------------------------------------------------------------------------

EXHIBIT 10-24

the type of buildings insured), or (ii) the maximum limit of coverage available
under the National Flood Insurance Act of 1968, as amended.
(c)    Mortgagor promptly shall comply with and conform in all material respects
to (i) all provisions of each such insurance policy, and (ii) all requirements
of the insurers applicable to Mortgagor or to any of the Mortgaged Property or
to the use, manner of use, occupancy, possession, operation, maintenance,
alteration or repair of any of the Mortgaged Property. Mortgagor shall not use
or permit the use of the Mortgaged Property in any manner which would permit any
insurer to cancel any insurance policy or void coverage required to be
maintained by this Mortgage.
(d)    If Mortgagor is in default of its obligations to insure or deliver any
such prepaid policy or policies, then Mortgagee, at its option upon 10 Business
Days’ notice to Mortgagor, may effect such insurance from year to year at rates
substantially similar to the rate at which Mortgagor had insured the Premises,
and pay the premium or premiums therefor, and Mortgagor shall pay to Mortgagee
on demand such premium or premiums so paid by Mortgagee with interest from the
time of payment at the Default Rate.
(e)    If the Mortgaged Property, or any part thereof, shall be destroyed or
damaged and the reasonably estimated repair or replacement cost thereof would
exceed $500,000, Mortgagor shall give prompt notice thereof to Mortgagee. All
insurance proceeds paid or payable in connection with any damage or casualty to
the Real Estate shall be applied in the manner specified in the Credit
Agreement.
(f)    In the event of foreclosure of this Mortgage or other transfer of title
to the Mortgaged Property, all right, title and interest of Mortgagor in and to
any insurance policies then in force shall pass to the purchaser or grantee to
the extent permitted by applicable law.
7.    Restrictions on Liens and Encumbrances. Except for the lien of this
Mortgage and the Permitted Exceptions and except as may be expressly permitted
by the Credit Agreement, Mortgagor shall not further mortgage, nor otherwise
encumber the Mortgaged Property nor create or suffer to exist any lien, charge
or encumbrance on the Mortgaged Property, or any part thereof, whether superior
or subordinate to the lien of this Mortgage and whether recourse or
non-recourse.
8.    Due on Sale and Other Transfer Restrictions. Except as expressly permitted
under the Credit Agreement, Mortgagor shall not sell, transfer, convey or assign
all or any portion of, or any interest in, the Mortgaged Property.
9.    Condemnation/Eminent Domain. Promptly upon obtaining knowledge of the
institution of any proceedings for the condemnation of the Mortgaged Property,
or any material portion thereof, Mortgagor will notify Mortgagee of the pendency
of such proceedings. All awards and proceeds relating to such condemnation shall
be deemed Net Cash Proceeds and applied in the manner specified in the Credit
Agreement.
10.    Leases. Except as expressly permitted under the Credit Agreement,
including, but not limited to, Section 6.6 of the Credit Agreement, Mortgagor
shall not (a) execute an assignment or pledge of any Lease relating to all or
any portion of the Mortgaged Property other than in favor of Mortgagee, or (b)
execute or permit to exist any Lease of any of the Mortgaged Property.
11.    Further Assurances. To further assure Mortgagee’s rights under this
Mortgage, Mortgagor agrees promptly upon reasonable demand of Mortgagee to do
any act or execute any additional documents (including, but not limited to,
security agreements on any personalty included or to be included in the
Mortgaged Property and a separate assignment of each Lease in recordable form)
as may be reasonably required by Mortgagee to confirm the lien of this Mortgage
and all other rights or benefits conferred on Mortgagee by this Mortgage.
12.    Mortgagee’s Right to Perform. If Mortgagor fails to perform any of the
covenants or agreements of Mortgagor, within the applicable grace period, if
any, provided for in the Credit Agreement, Mortgagee, without waiving or
releasing Mortgagor from any obligation or default under this Mortgage, may (but
shall be under no obligation to), at any time upon 10 Business Days’ written
notice to Mortgagor pay or perform the same, and the amount or cost thereof,
with interest at the Default Rate, shall immediately be due from Mortgagor to
Mortgagee and the same shall be secured by this Mortgage and shall be a lien on
the Mortgaged Property prior to any right, title to, interest in, or claim upon
the Mortgaged Property attaching subsequent to the lien of this Mortgage. No
payment or advance of money by Mortgagee under this Section shall be deemed or
construed to cure Mortgagor’s default or waive any right or remedy of Mortgagee.
13.    Remedies. (a) Upon the occurrence and during the continuance of any Event
of Default, Mortgagee may immediately take such action, without notice or
demand, as it deems advisable to protect and enforce its rights against
Mortgagor and in and to the Mortgaged Property, including, but not limited to,
the following actions, each of which may be pursued concurrently or




--------------------------------------------------------------------------------

EXHIBIT 10-24

otherwise to the extent permitted by applicable law, at such time and in such
manner as Mortgagee may determine, in its sole discretion subject to compliance
with applicable law, without impairing or otherwise affecting the other rights
and remedies of Mortgagee:
(i)    Mortgagee may, to the extent permitted by applicable law, (A) institute
and maintain an action of mortgage foreclosure against all or any part of the
Mortgaged Property, (B) institute and maintain an action on the Credit
Agreement, the Security Agreement, or any other Loan Document, (C) sell all or
part of the Mortgaged Property (Mortgagor expressly granting to Mortgagee the
power of sale), or (D) take such other action at law or in equity for the
enforcement of this Mortgage or any of the Loan Documents as the law may allow.
Mortgagee may proceed in any such action to final judgment and execution thereon
for all sums due hereunder, together with interest thereon at the Default Rate
and all costs of suit, including, without limitation, reasonable attorneys’ fees
and disbursements. Interest at the Default Rate shall be due on any judgment
obtained by Mortgagee from the date of judgment until actual payment is made of
the full amount of the judgment; and
(ii)    Mortgagee may personally, or by its agents, attorneys and employees and
without regard to the adequacy or inadequacy of the Mortgaged Property or any
other collateral as security for the Secured Obligations enter into and upon the
Mortgaged Property and each and every part thereof and exclude Mortgagor and its
agents and employees therefrom without liability for trespass, damage or
otherwise (Mortgagor hereby agreeing to surrender possession of the Mortgaged
Property to Mortgagee upon demand at any such time) and use, operate, manage,
maintain and control the Mortgaged Property and every part thereof. Following
such entry and taking of possession, Mortgagee shall be entitled, without
limitation, (x) to lease all or any part or parts of the Mortgaged Property for
such periods of time and upon such conditions as Mortgagee may, in its
discretion, deem proper, (y) to enforce, cancel or modify any Lease subject to
the rights of any counterparty to such Lease and (z) generally to execute, do
and perform any other act, deed, matter or thing concerning the Mortgaged
Property as Mortgagee shall deem appropriate as fully as Mortgagor might do.
(b)    In case of a foreclosure sale, the Real Estate may be sold, at
Mortgagee’s election, in one parcel or in more than one parcel and Mortgagee is
specifically empowered (without being required to do so, and in its sole and
absolute discretion) to cause successive sales of portions of the Mortgaged
Property to be held.
(c)    In the event of any breach of any of the covenants, agreements, terms or
conditions contained in this Mortgage, Mortgagee shall be entitled to enjoin
such breach and obtain specific performance of any covenant, agreement, term or
condition and Mortgagee shall have the right to invoke any equitable right or
remedy as though other remedies were not provided for in this Mortgage.
(d)    It is agreed that if an Event of Default shall occur and be continuing,
any and all proceeds of the Mortgaged Property received by Mortgagee shall be
held by Mortgagee for the benefit of the Secured Parties as collateral security
for the Secured Obligations (whether matured or unmatured), and shall be
applied, subject to applicable law, in payment of the Secured Obligations in the
manner set forth in Section 7.5 of the Security Agreement.
14.    Right of Mortgagee to Credit Sale. Upon the occurrence of any sale made
under this Mortgage, whether made under the power of sale or by virtue of
judicial proceedings or of a judgment or decree of foreclosure and sale,
Mortgagee may bid for and acquire the Mortgaged Property or any part thereof. In
lieu of paying cash therefor, Mortgagee may make settlement for the purchase
price by crediting upon the Secured Obligations or other sums secured by this
Mortgage, the net sales price after deducting therefrom the expenses of sale and
the cost of the action and any other sums which Mortgagee is authorized to
deduct under this Mortgage. In such event, this Mortgage, the applicable Loan
Documents and documents evidencing expenditures secured hereby may be presented
to the person or persons conducting the sale in order that the amount so used or
applied may be credited upon the Secured Obligations as having been paid.
15.    Appointment of Receiver. If an Event of Default shall have occurred and
be continuing, Mortgagee as a matter of right and upon five (5) business Days’
prior written notice to Mortgagor, unless otherwise required by applicable law,
and without regard to the adequacy or inadequacy of the Mortgaged Property or
any other collateral or the interest of Mortgagor therein as security for the
Secured Obligations, shall have the right to apply to any court having
jurisdiction to appoint a receiver or receivers or other manager of the
Mortgaged Property, without requiring the posting of a surety bond, and without
reference to the adequacy or inadequacy of the value of the Mortgaged Property
or the solvency or insolvency of Mortgagor or any other party obligated for
payment of all or any part of the Secured Obligations, and whether or not waste
has occurred with respect to the Mortgaged Property, and Mortgagor hereby
irrevocably consents to such appointment. Any such receiver or receivers or
manager shall have all the usual powers and duties of receivers in like or
similar cases and all the powers and duties of Mortgagee in case of entry as
provided in this Mortgage, including, without limitation and to the extent
permitted by law, the right to enter into leases upon




--------------------------------------------------------------------------------

EXHIBIT 10-24

reasonable terms with respect to all or any part of the Mortgaged Property, and
shall continue as such and exercise all such powers until the date of
confirmation of sale of the Mortgaged Property unless such receivership is
sooner terminated.
16.    Extension, Release, etc. (a) Without affecting the lien or charge of this
Mortgage upon any portion of the Mortgaged Property not then or theretofore
released as security for the full amount of the Secured Obligations, Mortgagee
may, from time to time and without notice, agree to (i) release any person
liable for the indebtedness borrowed or guaranteed under the Loan Documents,
(ii) extend the maturity or alter any of the terms of the indebtedness borrowed
or guaranteed under the Loan Documents or any other guaranty thereof, (iii)
grant other indulgences, (iv) release or reconvey, or cause to be released or
reconveyed at any time at Mortgagee’s option any parcel, portion or all of the
Mortgaged Property, (v) take or release any other or additional security for any
obligation herein mentioned, or (vi) make compositions or other arrangements
with debtors in relation thereto.
(b)    No recovery of any judgment by Mortgagee and no levy of an execution
under any judgment upon the Mortgaged Property or upon any other property of
Mortgagor shall affect the lien of this Mortgage or any liens, rights, powers or
remedies of Mortgagee hereunder, and such liens, rights, powers and remedies
shall continue unimpaired.
(c)    If Mortgagee shall have the right to foreclose this Mortgage or to direct
a Mortgagee to exercise its power of sale, Mortgagor authorizes Mortgagee at its
option to foreclose the lien of this Mortgage (or direct Mortgagee to sell the
Mortgaged Property, as the case may be) subject to the rights of any tenants of
the Mortgaged Property. The failure to make any such tenants parties defendant
to any such foreclosure proceeding and to foreclose their rights, or to provide
notice to such tenants as required in any statutory procedure governing a sale
of the Mortgaged Property by Mortgagee, or to terminate such tenant’s rights in
such sale, will not be asserted by Mortgagor as a defense to any proceeding
instituted by Mortgagee to collect the Secured Obligations or to foreclose the
lien of this Mortgage.
(d)    Unless expressly provided otherwise, in the event that ownership of this
Mortgage and title to the Mortgaged Property or any estate therein shall become
vested in the same person or entity, this Mortgage shall not merge in such title
but shall continue as a valid lien on the Mortgaged Property for the amount
secured hereby.
17.    Security Agreement under Uniform Commercial Code. (a) It is the intention
of the parties hereto that this Mortgage shall constitute a “security agreement”
within the meaning of the Uniform Commercial Code (the “Code”) of the State in
which the Mortgaged Property is located. If an Event of Default shall occur and
be continuing under this Mortgage, then in addition to having any other right or
remedy available at law or in equity, Mortgagee shall have the option of either
(i) proceeding under the Code and exercising such rights and remedies as may be
provided to a secured party by the Code with respect to all or any portion of
the Mortgaged Property which is personal property (including, without
limitation, taking possession of and selling such property) or (ii) treating
such property as real property and proceeding with respect to both the real and
personal property constituting the Mortgaged Property in accordance with
Mortgagee’s rights, powers and remedies with respect to the real property (in
which event the default provisions of the Code shall not apply). If Mortgagee
shall elect to proceed under the Code, then ten (10) Business Days’ notice of
sale of the personal property shall be deemed reasonable notice and the
reasonable expenses of retaking, holding, preparing for sale, selling and the
like incurred by Mortgagee shall include, but not be limited to, reasonable
attorneys’ fees and legal expenses. At Mortgagee’s request, and upon reasonable
prior written notice delivered to Mortgagor by Mortgagee, Mortgagor shall
assemble the personal property and make it available to Mortgagee at a place
designated by Mortgagee which is reasonably convenient to both parties.
(b)    Certain portions of the Mortgaged Property are or will become “fixtures”
(as that term is defined under the Code) on the Land, and this Mortgage, upon
being filed for record in the real estate records of the county wherein such
fixtures are situated, shall operate also as a financing statement filed and
indexed as a fixture filing in accordance with the applicable provisions of said
Code upon such portions of the Mortgaged Property which are fixtures and any
personal property that may now be or hereafter become fixtures. The addresses of
the Mortgagor, as debtor, and Mortgagee, as secured party, are set forth in the
first page of this Mortgage.
(c)    The real property to which the fixtures relate is described in Schedule A
attached hereto. The record owner of the real property described in Schedule A
hereto is Mortgagor. The name, type organization and jurisdiction of
organization of the debtor for purposes of this financing statement are the
name, type of organization and jurisdiction of organization of the Mortgagor set
forth in the first paragraph of this Mortgage, and the name of the secured party
for purposes of this financing statement is the name of the Mortgagee set forth
in the first paragraph of this Mortgage. The mailing address of the
Mortgagor/debtor is the address of the Mortgagor set forth in the first
paragraph of this Mortgage. The mailing address of the Mortgagee/secured party
from which information concerning the security interest hereunder may be
obtained is the address of the Mortgagee set forth in the first paragraph of
this Mortgage.




--------------------------------------------------------------------------------

EXHIBIT 10-24

18.    Assignment of Rents. (a) Mortgagor hereby assigns to Mortgagee all of
Mortgagor's right, title and interest in, to and under the Leases and the Rents
as further security for the payment of and performance of the Secured
Obligations, and Mortgagor grants to Mortgagee the right to enter the Mortgaged
Property for the purpose of collecting the same and to let the Mortgaged
Property or any part thereof, and to apply the Rents on account of the Secured
Obligations. The foregoing assignment and grant is present and absolute and
shall continue in effect until the Secured Obligations are fully paid and
performed, but Mortgagee hereby waives the right to enter the Mortgaged Property
for the purpose of collecting the Rents and Mortgagor shall be entitled to
collect, receive, use and retain the Rents until the occurrence and during the
continuance of an Event of Default under this Mortgage. Such right of Mortgagor
to collect, receive, use and retain the Rents may be revoked by Mortgagee upon
the occurrence and during the continuance of any Event of Default under this
Mortgage by giving not less than five (5) Business Days’ prior written notice of
such revocation to Mortgagor; and in the event such notice is given, Mortgagor
shall pay over to Mortgagee, or to any receiver appointed to collect the Rents,
any lease security deposits in Mortgagor's possession or under Mortgagor's
control. Mortgagor shall not accept prepayments of installments of Rent to
become due for a period of more than one month in advance (except for security
deposits and estimated payments of percentage rent, if any).
(b)    Mortgagor has not affirmatively done any act which would prevent
Mortgagee from, or limit Mortgagee in, acting under any of the provisions of the
foregoing assignment.
(c)    Except for any matter disclosed in the Loan Documents, no action has been
brought or, so far as is known to Mortgagor, is threatened, which would
interfere in any way with the right of Mortgagor to execute the foregoing
assignment and perform all of Mortgagor’s obligations contained in this Section.
19.    Additional Rights. The holder of any subordinate lien or subordinate
mortgage on the Mortgaged Property shall have no right to terminate any Lease
whether or not such Lease is subordinate to this Mortgage nor shall Mortgagor
consent to any holder of any subordinate lien or subordinate mortgage joining
any tenant under any Lease in any action to foreclose the lien or modify,
interfere with, disturb or terminate the rights of any tenant under any Lease.
By recordation of this Mortgage all subordinate lienholders and the mortgagees
and beneficiaries under subordinate mortgages are subject to and notified of
this provision, and any action taken by any such lienholder or beneficiary
contrary to this provision shall be null and void. Any such application shall
not be construed to cure or waive any Default or Event of Default or invalidate
any act taken by Mortgagee on account of such Default or Event of Default.
20.    Notices. All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in the
notice provisions of the Credit Agreement.
21.    No Oral Modification. Neither this Mortgage nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Mortgagee and the Mortgagor, subject to any consent
required in accordance with the Credit Agreement or the Intercreditor Agreement.
22.    Partial Invalidity. In the event any one or more of the provisions
contained in this Mortgage shall for any reason be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, but each shall be construed as if
such invalid, illegal or unenforceable provision had never been included.
Notwithstanding anything contained in this Mortgage or in any provisions of any
Loan Document, the obligations of Mortgagor and of any other obligor under any
Loan Documents shall be subject to the limitation that Mortgagee shall not
charge, take or receive, nor shall Mortgagor or any other obligor be obligated
to pay to Mortgagee, any amounts constituting interest in excess of the maximum
rate permitted by law to be charged by Mortgagee.
23.    Mortgagor’s Waiver of Rights. (a) Mortgagor hereby voluntarily and
knowingly releases and waives any and all rights to retain possession of the
Mortgaged Property after the occurrence and during the continuation of an Event
of Default hereunder and the exercise by Mortgagee of its remedies hereunder and
any and all rights of redemption from sale under any order or decree of
foreclosure (whether full or partial), pursuant to rights, if any, therein
granted, as allowed under any applicable law, on its own behalf, on behalf of
all persons claiming or having an interest (direct or indirectly) by, through or
under each constituent of Mortgagor and on behalf of each and every person
acquiring any interest in the Mortgaged Property subsequent to the date hereof,
it being the intent hereof that any and all such rights of redemption of each
constituent of Mortgagor and all such other persons are and shall be deemed to
be hereby waived to the fullest extent permitted by applicable law or
replacement statute. Each constituent of Mortgagor shall not invoke or utilize
any such law or laws or otherwise hinder, delay, or impede the execution of any
right, power or remedy herein or otherwise granted or delegated to Mortgagee,
but shall permit the execution of every such right, power, and remedy as though
no such law or laws had been made or enacted.
(b)    To the fullest extent permitted by law, Mortgagor waives the benefit of
all laws now existing or that may subsequently be enacted providing for (i) any
appraisement before sale of any portion of the Mortgaged Property, (ii) any




--------------------------------------------------------------------------------

EXHIBIT 10-24

extension of the time for the enforcement of the collection of the Secured
Obligations or the creation or extension of a period of redemption from any sale
made in collecting such debt and (iii) exemption of the Mortgaged Property from
attachment, levy or sale under execution or exemption from civil process. To the
full extent Mortgagor may do so, Mortgagor agrees that Mortgagor will not at any
time insist upon, plead, claim or take the benefit or advantage of any law now
or hereafter in force providing for any appraisement, valuation, stay,
exemption, extension or redemption, or requiring foreclosure of this Mortgage
before exercising any other remedy granted hereunder and Mortgagor, for
Mortgagor and its successors and assigns, and for any and all persons ever
claiming any interest in the Mortgaged Property, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature (except as expressly provided in
the Loan Documents) or declare due the whole of the secured indebtedness and
marshalling in the event of exercise by Mortgagee of the foreclosure rights,
power of sale, or other rights hereby created.
24.    Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment
and performance of the Secured Obligations and to exercise all rights and powers
under this Mortgage or under any of the other Loan Documents or other agreement
or any laws now or hereafter in force, notwithstanding some or all of the
Secured Obligations may now or hereafter be otherwise secured, whether by
mortgage, security agreement, pledge, lien, assignment or otherwise. Neither the
acceptance of this Mortgage nor its enforcement shall prejudice or in any manner
affect Mortgagee’s rights to realize upon or enforce any other security now or
hereafter held by Mortgagee, it being agreed that Mortgagee shall be entitled to
enforce this Mortgage and any other security now or hereafter held by Mortgagee
in such order and manner as Mortgagee may determine in its absolute discretion.
No remedy herein conferred upon or reserved to Mortgagee is intended to be
exclusive of any other remedy herein or by law provided or permitted, but each
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute. Every
power or remedy given by any of the Loan Documents to Mortgagee or to which
either may otherwise be entitled, may be exercised, concurrently or
independently, from time to time and as often as may be deemed expedient by
Mortgagee, as the case may be. In no event shall Mortgagee, in the exercise of
the remedies provided in this Mortgage (including, without limitation, in
connection with the assignment of Rents to Mortgagee, or the appointment of a
receiver and the entry of such receiver on to all or any part of the Mortgaged
Property), be deemed a “Mortgagee in possession,” and Mortgagee shall not in any
way be made liable for any act, either of commission or omission, in connection
with the exercise of such remedies.
25.    Multiple Security. If (a) the Premises shall consist of one or more
parcels, whether or not contiguous and whether or not located in the same
county, or (b) in addition to this Mortgage, Mortgagee shall now or hereafter
hold or be the beneficiary of one or more additional mortgages, liens, deeds of
trust or other security (directly or indirectly) for the Secured Obligations
upon other property in the State in which the Premises are located (whether or
not such property is owned by Mortgagor or by others) or (c) both the
circumstances described in clauses (a) and (b) shall be true, then to the
fullest extent permitted by law, Mortgagee may, at its election, commence or
consolidate in a single foreclosure action all foreclosure proceedings
instituted in accordance with the terms and conditions of this Mortgage against
all such collateral securing the Secured Obligations (including the Mortgaged
Property), which action may be brought or consolidated in the courts of, or sale
conducted in, any county in which any of such collateral is located. Mortgagor
acknowledges that the right to maintain a consolidated foreclosure action is a
specific inducement to Mortgagee to extend the indebtedness borrowed pursuant to
or guaranteed by the Loan Documents, and Mortgagor expressly and irrevocably
waives any objections to the commencement or consolidation of the foreclosure
proceedings in a single action and any objections to the laying of venue or
based on the grounds of forum non conveniens which it may now or hereafter have.
Mortgagor further agrees that if Mortgagee shall be prosecuting one or more
foreclosure or other proceedings against a portion of the Mortgaged Property or
against any collateral other than the Mortgaged Property, which collateral
directly or indirectly secures the Secured Obligations, or if Mortgagee shall
have obtained a judgment of foreclosure and sale or similar judgment against
such collateral, then, whether or not such proceedings are being maintained or
judgments were obtained in or outside the State in which the Premises are
located, Mortgagee may commence or continue any foreclosure proceedings and
exercise its other remedies granted in this Mortgage against all or any part of
the Mortgaged Property and Mortgagor waives any objections to the commencement
or continuation of a foreclosure of this Mortgage or exercise of any other
remedies hereunder based on such other proceedings or judgments, and waives any
right to seek to dismiss, stay, remove, transfer or consolidate either any
action under this Mortgage or such other proceedings on such basis. Neither the
commencement nor continuation of proceedings to foreclose this Mortgage, nor the
exercise of any other rights hereunder nor the recovery of any judgment by
Mortgagee in any such proceedings or the occurrence of any sale in any such
proceedings shall prejudice, limit or preclude Mortgagee’s right to commence or
continue one or more foreclosure or other proceedings or obtain a judgment
against any other collateral (either in or outside the State in which the
Premises are located) which directly or indirectly secures the Secured
Obligations, and Mortgagor expressly waives any objections to the commencement
of, continuation of, or entry of a judgment in such other sales or proceedings
or exercise of any remedies in such sales or proceedings based upon any action
or judgment connected to this Mortgage, and Mortgagor also waives any right to
seek to dismiss, stay, remove, transfer or consolidate either such other sales
or proceedings or any sale or action under this Mortgage on such basis. It is
expressly understood and agreed that to the fullest extent permitted by law,
Mortgagee may, at its election, cause the sale of all collateral which is the
subject of a single foreclosure action at either a single sale or at multiple
sales conducted simultaneously and take such other measures as




--------------------------------------------------------------------------------

EXHIBIT 10-24

are appropriate in order to effect the agreement of the parties to dispose of
and administer all collateral securing the Secured Obligations (directly or
indirectly) in the most economical and least time-consuming manner.
26.    Successors and Assigns. All covenants of Mortgagor contained in this
Mortgage are imposed solely and exclusively for the benefit of Mortgagee, and
its successors and assigns, and no other person or entity shall have standing to
require compliance with such covenants or be deemed, under any circumstances, to
be a beneficiary of such covenants, any or all of which may be freely waived in
whole or in part by Mortgagee at any time if, in its sole discretion, such a
waiver is deemed advisable. All such covenants of Mortgagor shall run with the
land and bind Mortgagor, the successors and assigns of Mortgagor and all
subsequent owners, encumbrancers and tenants of the Mortgaged Property, and
shall inure to the benefit of Mortgagee and its successors and assigns. If there
shall be more than one Mortgagor, the obligations of the Mortgagors shall be
joint and several.
27.    No Waivers, etc. Any failure by Mortgagee to insist upon the strict
performance by Mortgagor of any of the terms and provisions of this Mortgage
shall not be deemed to be a waiver of any of the terms and provisions hereof,
and Mortgagee, notwithstanding any such failure, shall have the right thereafter
to insist upon the strict performance by Mortgagor of any and all of the terms
and provisions of this Mortgage to be performed by Mortgagor. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the security held for the Secured Obligations without, as to the
remainder of the security, in any way impairing or affecting the lien of this
Mortgage or the priority of such lien over any subordinate lien or mortgage.
28.    Governing Law, etc. This Mortgage shall be governed by and construed and
interpreted in accordance with the laws of the State in which the Mortgaged
Property is located, except that Mortgagor expressly acknowledges that by their
respective terms the other Loan Documents shall be governed and construed in
accordance with the laws of the State of New York, and for purposes of
consistency, Mortgagor agrees that in any in personam proceeding related to this
Mortgage the rights of the parties to this Mortgage shall also be governed by
and construed in accordance with the laws of the State of New York governing
contracts made and to be performed in that State.
29.    Certain Definitions. Unless the context clearly indicates a contrary
intent or unless otherwise specifically provided herein, words used in this
Mortgage shall be used interchangeably in singular or plural form and the word
“Mortgagor” shall mean “each Mortgagor or any subsequent owner or owners of the
Mortgaged Property or any part thereof or interest therein,” the word
“Mortgagee” shall mean “Mortgagee or any successor agent for the Lenders,” the
word “person” shall include any individual, corporation, partnership, limited
liability company, trust, unincorporated association, government, governmental
authority, or other entity, and the words “Mortgaged Property” shall include any
portion of the Mortgaged Property or interest therein. Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns and pronouns shall
include the plural and vice versa. The captions in this Mortgage are for
convenience or reference only and in no way limit or amplify the provisions
hereof.
30.    Enforcement of Expenses; Indemnification. To the extent required to be
paid or reimbursed by the Borrower under Section 9.5 of the Credit Agreement,

(a) Mortgagor agrees to pay or reimburse each Lender and the Mortgagee for all
its costs and expenses incurred in enforcing or preserving any rights under this
Mortgage and the other Loan Documents to which Mortgagor is a party, including,
without limitation, the fees and disbursements of counsel (including the
allocated fees and expenses of in-house counsel) to each Lender and of counsel
to the Mortgagee.
 


(b) Mortgagor agrees to pay, and to save the Mortgagee and the Lenders harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Mortgaged Property or in
connection with any of the transactions contemplated by this Mortgage.

(c) Mortgagor agrees to pay, and to save the Mortgagee and the Lenders harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Mortgage to the extent the Borrower would be required to
do so pursuant to Section 9.5 of the Credit Agreement.




--------------------------------------------------------------------------------

EXHIBIT 10-24


(d) The agreements in this Section 30 shall survive repayment of the Secured
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
31.    Last Dollars Secured; Priority. This Mortgage secures only a portion of
the indebtedness owing or which may become owing by Mortgagor to the Secured
Parties. The parties agree that any payments or repayments of such indebtedness
shall be and be deemed to be applied first to the portion of the indebtedness
that is not secured hereby, it being the parties’ intent that the portion of the
indebtedness last remaining unpaid shall be secured hereby. If at any time this
Mortgage shall secure less than all of the principal amount of the Secured
Obligations, it is expressly agreed that any repayments of the principal amount
of the Secured Obligations shall not reduce the amount of the lien of this
Mortgage until the lien amount shall equal the principal amount of the Secured
Obligations outstanding.
32.    Release; Termination. Upon (i) the Disposition of any portion of the
Mortgaged Property in accordance with the Credit Agreement or (ii) the
occurrence of the Termination Date, the liens and security interests granted
herein shall automatically terminate with respect to (A) such portion of the
Mortgaged Property (in the case of clause (i)) or (B) all of the Mortgaged
Property (in the case of clause (ii)). Upon the Disposition or termination, the
Mortgagee will, at the Mortgagor’s sole expense, deliver to Mortgagor, without
any representations, warranties or recourse of any kind whatsoever, all
termination statements, releases and similar documents that Mortgagor shall
reasonably request to evidence such termination; provided that the Mortgagee
shall not be required to take any action or execute or deliver any document if
doing so would violate the terms of the Loan Documents.






--------------------------------------------------------------------------------

EXHIBIT 10-24

This Mortgage has been duly executed by Mortgagor as of the date first set forth
above and is intended to be effective as of such date.
__________________., a ______________
By:    ___________________________
Name: Elizabeth A. Allen
Title:      Secretary






--------------------------------------------------------------------------------

EXHIBIT 10-24



ACKNOWLEDGEMENT
COMMONWEALTH OF VIRGINIA     )
                                                )
COUNTY OF FAIRFAX                               )


The foregoing instrument was acknowledged before me on September __, 2015, by
Elizabeth A. Allen who is Secretary of __________________________, a
____________________, on behalf of said limited partnership.


                                                                
Notary Public,                      County, VA
Acting in                               County, VA
My commission expires:                        


[SEAL]






--------------------------------------------------------------------------------

EXHIBIT 10-24

Schedule A
Description of the Land






